DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10A" and "10-1" have both been used to designate learning value map (see [0088]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 4, and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1
Lines 3-5 recite the limitation “when a short duration direction and a long duration direction, which is current position information detected to be applied to valve duration control in a CVVD is not detected in an existing learning value by a controller through a sensor”. While the Specification discloses situations in which current position information is not detected (see paragraph [0005] of the Specification), the Specification does not go into detail what about these situations that indicates that the current position information is “not detected”. Therefore, it is unclear how the current position information is “not detected”. 


Regarding Claim 18
Lines 7-9 recite the limitation “when a short duration direction and a long duration direction, which is current position information detected to be applied to valve duration control in a CVVD is not detected in an existing learning value by a controller through a sensor”. While the Specification discloses situations in which current position information is not detected (see paragraph [0005] of the Specification), the Specification does not go into detail what about these situations that indicates that the current position information is “not detected”. Therefore, it is unclear how the current position information is “not detected”. 
Lines 13-15 recite the limitation “wherein the controller includes a learning value map that updates a previous learning value by a short duration learning value and a long duration learning value of the re-learning mode”. While the Specification discloses a learning value map (see Specification paragraphs [0027] [0047]-[0049] and [0086]), the Specification does not elaborate on function of the learning value map so that it is clear that the inventor had possession of the claimed subject matter at the time the invention was filed.  

Regarding Claims 4, 6-17, and 19-20 
Claims 4, 6-17, and 19-20 are rejected insofar as they are dependent upon a rejected base claim. 

Response to Arguments
6.	Applicant's arguments, filed 02/07/2022, with respect to the rejection of claims 1, 4, and 6-20 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. While the Applicant argues that the Specification discloses situations in which current position information is not detected and references paragraph [0005] of the Specification specifically, the Specification does not go into detail what about these situations that indicates that the current position information is “not detected”. Therefore, it is unclear how the current position information is “not detected”.
Applicant’s arguments, see pages 9-14, filed 02/07/2022, with respect to the rejection of claims 1, 4, and 6-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1, 4, and 6-20 has been withdrawn. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746